           Case 1:17-cv-00201-DAD-GSA Document 103 Filed 03/31/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                         1:17-cv-00201-DAD-GSA-PC
12                 Plaintiff,                     ORDER STRIKING PLAINTIFF’S MOTION
                                                  (ECF No. 102.)
13         vs.
14   TIEXIERA, et al.,
15               Defendants.
16

17

18          William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On February 13, 2017,
20   Plaintiff filed the Complaint commencing this action. (ECF No. 1.) At the time of the events at
21   issue in this case Plaintiff was a pretrial detainee incarcerated at the Stanislaus County Public
22   Safety Center.
23          On May 1, 2019, the court scheduled a settlement conference to be held on May 15, 2019
24   before Magistrate Judge Barbara A. McAuliffe. (ECF No. 85.) On May 8, 2019, the parties filed
25   a stipulation and proposed order of dismissal of the case. (ECF No. 87.) On May 8, 2019, the
26   court issued an order giving full effect to the parties’ stipulation, and the case was closed. (ECF
27   No. 88.) On May 10, 2019, the settlement conference was vacated from the court’s calendar.
28   (ECF No. 89.)
           Case 1:17-cv-00201-DAD-GSA Document 103 Filed 03/31/21 Page 2 of 2



 1           On May 26, 2019, Plaintiff filed a motion to vacate the voluntary dismissal and reschedule
 2   the settlement conference. (ECF No. 97.) On September 8, 2020, the court denied the motion,
 3   advising Plaintiff that “[t]his case remains closed and no further filings will be accepted.” (ECF
 4   No. 101 at 6.)
 5           On January 22, 2021, Plaintiff filed another motion to vacate the dismissal and reschedule
 6   the settlement conference. (ECF No. 102.) Based on the September 8, 2020 order advising
 7   Plaintiff that no further filings will be accepted in this case, the court shall not consider Plaintiff’s
 8   January 22, 2021 motion, and the motion shall be stricken from the record.
 9           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion filed on January 22,
10   2021, is STRICKEN from the record.
11
     IT IS SO ORDERED.
12

13       Dated:       March 30, 2021                               /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
